Citation Nr: 1140914	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-34 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO denied service connection for low back disability and a pilonidal cyst.

The issue of service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Service treatment records reveal no treatment or findings of a pilonidal cyst, and there is no competent and credible evidence suggesting any current disability from a pilonidal cyst, to the extent such exists, is related to service.


CONCLUSION OF LAW

A pilonidal cyst was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran VCAA notice in a letter issued in February 2007, January 2008, and May 2010.  Those letters advised the Veteran what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters advised the Veteran how VA determines disability ratings and effective dates, and the type of evidence needed to establish such.  The case was last adjudicated in December 2010.

With respect to the pilonidal cyst claim, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and post-service medical records.  The Board acknowledges that the Veteran has not had a VA medical examination.  With respect to the Veteran's pilonidal cyst claim, there is no competent and credible evidence showing a pilonidal cyst during service, the current medical evidence of record does not reveal treatment or findings of a pilonidal cyst, and there is no competent and credible evidence suggesting that any existing residuals are related to service.  Therefore, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of the pilonidal cyst claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran contends that he had surgery for a pilonidal cyst prior to service, but that the condition was aggravated by service when he slipped on some steps and fell on his back.

The Veteran had a pre-induction medical examination on August 1, 1974.  The examination report contains no finding of a pilonidal cyst.  On a medical history from completed at that time, the Veteran denied a history of cysts and denied having any surgery.  Physical examination revealed several tattoos, but no other abnormalities.  The Veteran entered active duty on August 30, 1974.  On September 10, 1974, the Veteran completed another medical history form.  At that time he reported a history of recurrent back pain.  He stated that he had fallen off of a ladder in April 1973, that he had fallen on his back while roller skating, and that he had undergone surgery on a cyst in May 1973.  On the report of a September 10, 1974, medical examination, the examiner indicated that the Veteran had spondylolysis bilaterally at L-5 and S-1, and that the condition existed prior to service.  The examination report was silent as to any pilonidal cyst.

A medical board report was prepared on September 12, 1974.  The Veteran reported having had recurrent low back pain for approximately a year, since falls while roller skating and from a ladder.  He indicated that he had back pain before he underwent surgery.  He related having exacerbations of his symptoms during his active service.  The medical board report indicated that spondylolysis had been shown by x-ray.  The report was silent as to any pilonidal cyst.  The reporting physician stated that the Veteran was unfit for induction and should be separated from service.  The Veteran was separated from service effective October 8, 1974.

In a VA primary care report in October 2006, the Veteran reported having had a pilonidal cyst at age fourteen.  He stated that the cyst had continued to be a problem.  The treating physician found that the cyst was healed, and that there was no recurrence.  In outpatient treatment in March 2007, the Veteran reported sores and irritation affecting the genitalia and groin area.  The Veteran expressed concern that there might be recurrence of the old pilonidal cyst.  The treating physician found a fungal rash, with no recurrence of the pilonidal cyst.  In notes from VA treatment in 2008 through 2010, there is no indication of recurrence of, or symptoms related to, the pilonidal cyst.

The Veteran filed a claim in December 2007 for service connection for a pilonidal cyst and for low back injury.  In the claim and in subsequent statements, the Veteran reported that two years before he entered service, a pilonidal cyst was manifested by a hole in his lower back, with drainage and odor.  He stated that he underwent surgery to address the disorder.  He indicated that the cyst area was healed when he was examined for entrance into service in 1974.  He stated that during service he slipped and fell on stairs.  He reported that the old wound then reopened, and drainage resumed.  He asserted that the hole had never healed, and that at present he continued to have drainage from the area.

The report of the August 1, 1974 entrance examination did not contain any notation or findings of a pilonidal cyst or residuals thereof.  Although the Veteran contends that he had surgery for a pilonidal cyst prior to service, his entrance examination revealed no findings or residuals of such condition.  Accordingly, the condition was not "noted" at entrance, and the presumption of soundness attaches.  During the Veteran's short period of service, the only mention of a pilonidal cyst was the Veteran reporting a history of pre-service surgery for such on a report of medical history.  The physical examination accompanying that form did not reveal any active pilonidal cyst or any residuals of a prior surgery.  The medical board report, which addressed his back, did not mention any pilonidal cyst or residuals of such.  In short, the Veteran's service treatment records reveal no objective findings of any pilonidal cyst or residuals of the surgery at any time during service.  Accordingly, the Board cannot conclude based on the evidence of record that the Veteran had a pilonidal cyst that existed prior to service, and the presumption of soundness is not rebutted.  See 38 C.F.R. § 3.304 (b)(3) (Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact).  

Moreover, while current treatment records note the Veteran reporting a history of pilonidal cyst surgery prior to service, objective findings of a pilonidal cyst have not been shown.  

In essence, the only evidence supporting the Veteran's claim is the Veteran's contentions.  He contends that his pilonidal cyst was reopened after a fall in service.  His service treatment records do not reveal a fall; rather, the records note back pain following the rigors of basic training.  He contends that his cyst opened up and drained during service.  His service treatment records do not reflect any objective findings of a pilonidal cyst, despite his back being examined.  He contends that his cyst has never healed.  His VA treatment records contradict that fact, and show that there is no cyst and no drainage.  Indeed, he reported his concern to VA treatment providers that his cyst was active and VA treatment providers examined him and found no evidence of recurrence of the pilonidal cyst.  The Board notes that the Veteran's contentions regarding the presence of his cyst in service are being rendered more than 30 years after his discharge from service, and his contentions of continued activity of the cyst is not supported by the medical evidence of record.  As such, the Board finds his contentions are not reliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider the significant time delay between the affiants' observations and the date on which the statements were written).  Additionally, the service treatment records reflect the statements of clinicians and the Veteran at the time of service.  The service treatment records are more credible regarding events at that time than are the Veteran's statements many years later.  

In summary, the service treatment records reveal no findings of or treatment for a pilonidal cyst and the current evidence does not reflect findings of or treatment for a pilonidal cyst.  The Veteran's unreliable assertions of a pilonidal cyst existing during service and since service are outweighed by the contemporaneous medical evidence which reveals no pilonidal cyst in service or currently.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.


ORDER

Entitlement to service connection for a pilonidal cyst is denied.


REMAND

The Veteran essentially contends that pre-service low back problems were aggravated during service.  He reports that he had low back pain prior to service, and that the pain worsened during service and has continued since service.  No back disorder was found on the Veteran's service entrance examination.  A few days after entering service, however, the Veteran reported a history of pre-service low back pain and exacerbation of the pain during service.  A service physician diagnosed spondylolysis and concluded that the disorder existed prior to service.  The Veteran was separated from service because of the low back disorder.

The Veteran has not had a VA medical examination with respect to his service connection claim.  The available evidence leaves questions as to the nature of any current low back disorder, and the likelihood that the back disorder began or was aggravated during service.  As the Veteran reports current low back pain, service treatment records note complaints of low back pain, and the Veteran contends that low back pain worsened during service, the Board will remand the issue for a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by a physician to address the nature of any current low back disability and to obtain an opinion as to whether such disorder is related to service.  The examiner must review the Veteran's claims file.  After examining the Veteran and reviewing the claims file, the examiner should provide a diagnosis for any current low back disability found.  For any current low back disability diagnosed, the examiner should express opinions responding to the following questions:

A.  Is it at least as likely as not that the current low back disability is a continuation of or otherwise related to low back disability that was present during service?

B.  Did the spondylolysis diagnosed 10 days after the Veteran entered active duty undebatably exist prior to his active duty?

C.  If it did exist prior to service, did the spondylolysis undergo a permanent worsening of the disorder as a result of service (aggravation)?

D.  If so, was the worsening undebatably the result of the normal progression of the spondylolysis?

The examiner should explain the medical reasoning behind his or her conclusions.

2.  After completion of the above, review the expanded record and determine if the Veteran's remanded claim can be granted.  If that claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


